DETAILED ACTION
The present Office Action is in response to Applicant Arguments/Remarks and amended claims filed on 09/09/2021. Claims 1, 13 and 17 have been amended. Claims 1-20 remain pending in the application.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/09/2021 has been entered.
 
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Claim 1 recites a computer-implemented method comprising: 
initiating a prefetch depth adjustment for one of more prefetch streams; 
identifying a first prefetch stream from the one or more prefetch streams, wherein the first prefetch stream is identified in a prefetch request queue (PRQ), and wherein the first prefetch stream includes a first prefetch depth; 
determining a number of inflight prefetches; 
determining a number of buffered prefetches, wherein the number of buffered prefetches includes the number of inflight prefetches added to a buffer factor, and the 
comparing, the number of prefetch machines against the number of buffered prefetches, wherein each of the prefetch machines is configured to monitor one prefetch request; 
adjusting, in response to the comparing, the first prefetch depth of the first prefetch stream.
When considering claim 1 as a whole, the prior art of record does not teach the limitations: “initiating a prefetch depth adjustment for one of more prefetch streams; identifying a first prefetch stream from the one or more prefetch streams, wherein the first prefetch stream is identified in a prefetch request queue (PRQ), and wherein the first prefetch stream includes a first prefetch depth; determining a number of inflight prefetches; determining a number of buffered prefetches, wherein the number of buffered prefetches includes the number of inflight prefetches added to a buffer factor, and the buffer factor is configured to prevent allocating more prefetches than a number of prefetch machines and to artificially increase the number of inflight prefetches; comparing, the number of prefetch machines against the number of buffered prefetches, wherein each of the prefetch machines is configured to monitor one prefetch request; adjusting, in response to the comparing, the first prefetch depth of the first prefetch stream”.
Therefore, in the context of claim 1 as a whole, the prior art of record does not teach the claimed subject matter. Thus the subject matter of claim 1 is allowable.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCI N WONG whose telephone number is (571)272-4117. The examiner can normally be reached Monday-Friday 9am -6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/NANCI N WONG/Primary Examiner, Art Unit 2136